IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 40303/40304

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 356
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 12, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
GARY WILLIAM CLOE,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Judgments of conviction and unified sentence of ten years with seven years
       determinate, and consecutive sentence of ten years indeterminate, for two charges
       of operating a vehicle under the influence of alcohol, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       In this consolidated appeal, Gary William Cloe was convicted of two charges of
operating a vehicle under the influence of alcohol, Idaho Code §§ 18-8004; 18-8005(9). In
Docket No. 40303, the district court sentenced Cloe to a unified term of ten years with a
minimum period of confinement of seven years; and in Docket No. 40304, the district court
imposed a ten-year indeterminate term to run consecutive to the sentence in Docket No. 40303.
Cloe appeals, contending that his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Cloe’s judgments of conviction and sentences are affirmed.




                                                   2